Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170176990A1 to Keller et al., which was cited by Applicant, (hereinafter, Keller). 
Regarding claim 1, Keller discloses: 
A vehicle system provided in a vehicle that is capable of running in an autonomous driving mode, the vehicle system comprising: a sensor configured to acquire detection data indicating a surrounding environment of the vehicle; a generator configured to generate surrounding environment information indicating a surrounding environment of the vehicle, based on the detection data {Keller, paragraph [0003]: an obstacle detector that incorporates 
a use frequency setting module configured to set a use frequency for the sensor, based on predetermined information related to the vehicle or surrounding environment of the vehicle {Keller, paragraph [0060]: scan patterns, scan locations, and/or scan rates [use frequency] can be associated with vehicle speed or speed ranges [information related to the vehicle], the processing component can be configured to further tailor any predefined criteria to the terrain being traversed, vehicle information, weather conditions, and/or other environmental conditions [surrounding environment]}.
Regarding claim 2, which depends from claim 1, Keller discloses: wherein the use frequency setting module is configured to reduce the use frequency of the sensor based on the predetermined information { Keller, paragraph [0006]: scanning patterns can be dynamically generated by a processing component responsive to current terrain and/or vehicle information (e.g., speed or direction) [based on the predetermined information] / paragraph [0052]: areas in front of the vehicle's wheels can be scanned as high priority areas, while 
Regarding claim 5, which depends from claim 1, Keller discloses: wherein the predetermined information includes information indicating a speed of the vehicle {Keller, paragraph [0060]}.
Regarding claim 7, which depends from claim 1, Keller discloses: wherein the predetermined information includes information indicating a travelling direction of the vehicle {Keller, paragraph [0006]}.
Regarding claim 9: A vehicle that is capable of running in an autonomous driving mode, the vehicle comprising the vehicle system according to claim 1 {Keller, paragraphs [0003], [0060], claim 1}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller.
Regarding claim 3, which depends from claim 1, Keller teaches: wherein the use frequency of the sensor is a frame rate of the detection data, a bit rate of the detection data, a mode of the sensor, or an updating rate of the surrounding environment information {Keller, paragraph [0007]: the method comprises an act of increasing a scan refresh rate associated with the scan pattern responsive to an increase in speed of the autonomous vehicle. According to one embodiment, the method further comprises an act of decreasing a scan refresh rate associated with the scan pattern responsive to a decrease in speed of the autonomous vehicle. It is in the knowledge generally available to one of ordinary skill in the art that frame rate, bit rate, mode, and updating rate of a sensor are similar to scan refresh rate in that they adjust the use frequency of the sensor}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scan refresh rate adjusting feature to include 
Regarding 4, which depends from claim 1, Keller teaches: wherein the predetermined information includes at least one of information indicating brightness of the surrounding environment and information on weather for a current place of the vehicle {Keller, paragraph [0060]: the processing component can be configured to further tailor any predefined criteria to the terrain being traversed, vehicle information, weather conditions, and/or other environmental conditions}.
	While Keller does not explicitly disclose brightness of the surrounding environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the other environmental conditions of Keller to include brightness of the surrounding environment, and to incorporate the modification with the described invention of Keller in order to diversify data for surrounding environment.
Regarding claim 6, which depends from claim 1, Keller teaches: wherein the predetermined information includes information indicating that the vehicle is currently running on a highway {Keller, paragraph [0041]: the user may specify preferences including terrain based preferences (e.g., known road and known conditions (e.g., paved instead of off-road); route preferences}.
While Keller does not explicitly disclose highway, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terrain based preferences of Keller to include highway, and to incorporate the modification with the described invention of Keller in order to specify road condition.
wherein the sensor comprises a plurality of sensors, and wherein: a) when the vehicle is moving forward, the use frequency setting module reduces a use frequency for a sensor disposed at a rear of the vehicle, b) when the vehicle is moving backward, the use frequency setting module reduces a use frequency for a sensor disposed at a front of the vehicle, and c) when the vehicle turns right, the use frequency setting module reduces a use frequency for a sensor disposed on a left-hand side of the vehicle {Keller, fig. 4, paragraph [0049]: negative object detectors can be placed at 414 and 416 [plurality of sensors] on an autonomous vehicle to provide information on negative obstacles, and a conventional object detector can be placed at 402 to provide for conventional object detection functions / paragraph [0052]: areas in front of the vehicle's wheels can be scanned as high priority areas, while surrounding areas can scanned at a lower interval or even omitted [reduces a use frequency for a sensor]}.
While Keller does not explicitly teach whether a sensor is located in a low priority area depending on the movement of vehicle, it is in the knowledge generally available to one of ordinary skill in the art that a direction opposite to a moving direction of a vehicle has less need of scanning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the priority feature of Keller to consider movement direction of the vehicle, and to incorporate the modification with the described invention of Keller in order to in order to use sensors efficiently.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9840256 B1 teaches adjusting sensor parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661